Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be                               Jun 19 2013, 7:04 am
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                                     ATTORNEYS FOR APPELLEE:

MICHAEL R. FISHER                                           GREGORY F. ZOELLER
Marion County Public Defender Agency                        Attorney General of Indiana
Indianapolis, Indiana
                                                            MICHAEL GENE WORDEN
                                                            Deputy Attorney General
                                                            Indianapolis, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA

ERICA BATTLE,                                       )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 49A02-1211-CR-924
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                       APPEAL FROM THE MARION SUPERIO COURT
                          The Honorable Robert R. Altice, Jr., Judge
                           The Honorable Amy J. Barbar, Magistrate
                              Cause No. 49G02-1203-FC-20453


                                           June 19, 2013

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

BAILEY, Judge
                                         Case Summary

          Erica Battle (“Battle”) was convicted of three counts of Forgery, as Class C felonies.1

She now appeals, raising one issue for our review: whether there was sufficient evidence to

support her convictions.

          We affirm in part, reverse in part, and remand.

                                 Facts and Procedural History

          Battle applied for employment with the Indiana Department of Insurance (“IDOI”) as

an administrative assistant in the Medical Malpractice Division. On December 22, 2011,

Battle was interviewed for the position and was considered a strong candidate for the job; she

was therefore asked to consent to a background check to be performed by the State Personnel

Department (“SPD”). Battle represented on her application form that she did not have a

criminal history, and during the interview Battle was informed that a background check

would be required. Battle mentioned that she had been the victim of identity theft and that

criminal convictions had been incorrectly entered against her as a result, and that she had

paperwork that would establish the veracity of her claims.

          The SPD background check ultimately revealed prior criminal convictions, as a result

of which Battle was disqualified from the administrative assistant position.

          On January 9, 2012, Battle appeared at the IDOI’s reception area and told the

receptionist that she had been hired and was appearing for her first day of work. The

receptionist contacted Barbara Lohman (“Lohman”), Chief Financial Officer for the IDOI,


1
    Ind. Code § 35-43-5-2(b).

                                                 2
who received paperwork from Battle that, Battle claimed, showed that the convictions

identified by the background check were entered in error. The papers Battle presented were

styled as motions filed by Marion County deputy prosecutors to dismiss criminal charges

against her, with signatures from Marion County Superior Court judges purporting to dismiss

the charges. On accompanying documents, the reason provided for the motions to dismiss

was listed as “identity theft.”

       Lohman provided the papers to Nancy Tunget (“Tunget”), a human resources director

for the IDOI, who in turn provided them to the Commissioner of Insurance, Stephen

Robertson (“Robertson”). Robertson in turn provided the documents to an attorney with the

IDOI with instructions to give the documents to the IDOI’s investigator, Michael Herndon

(“Herndon”). Seeking to verify the authenticity of the motions, Herndon provided copies of

the documents to the Marion County Prosecutor’s Office. After an investigation, it was

determined that the documents Battle presented to Lohman were not authentic.

       On March 27, 2012, Battle was charged with three counts of Forgery. A bench trial

was conducted on August 8, 2012, at the conclusion of which the trial court found Battle

guilty of each charged offense. On October 24, 2012, a sentencing hearing was conducted, at

the conclusion of which Battle was sentenced to three concurrent terms of five years

imprisonment, with all three sentences suspended to probation.

       This appeal ensued.

                                  Discussion and Decision

       Battle’s sole argument on appeal contends that the State did not introduce sufficient


                                             3
evidence to sustain her conviction. Our standard of review in such cases is well-settled:

       This court will not reweigh the evidence or assess the credibility of witnesses.
       Cox v. State, 774 N.E.2d 1025, 1028 (Ind. Ct. App. 2002). Only the evidence
       most favorable to the judgment, together with all reasonable inferences that
       can be drawn therefrom will be considered. Id. If a reasonable trier of fact
       could have found the defendant guilty based on the probative evidence and
       reasonable inferences drawn therefrom, then a conviction will be affirmed. Id.
       at 1028-29.

Sargent v. State, 875 N.E.2d 762, 767 (Ind. Ct. App. 2007).

       Here, Battle was convicted of three counts of Forgery, as Class C felonies. To convict

Battle of each count of Forgery, the State was required to prove beyond a reasonable doubt

that Battle, with intent to defraud, knowingly made or uttered written instruments—each

captioned “State’s Motion to Dismiss”—in such a manner that the instruments purported to

have been made by another person, with different provisions, or by authority of individuals

who did not give that authority. I.C. § 35-43-5-2(b); App. at 21-28.

       Battle contends that the State failed to prove that she uttered the false motions to

dismiss with the intent to defraud required by the statute. “A person engages in conduct

‘intentionally’ if, when he engages in the conduct, it is his conscious objective to do so.” I.C.

§ 35-41-2-2(a). Intent is a mental function, and absent an admission by the defendant intent

“must be determined from a consideration of the defendant’s conduct and the natural and

usual consequences thereof.” Spann v. State, 632 N.E.2d 741, 743 (Ind. Ct. App. 1994)

(citing Metzler v. State, 540 N.E.2d 606, 609 (Ind. 1989)). “The trier of fact usually must

resort to ‘reasonable inferences based upon an examination of the surrounding circumstances

to determine whether, from the person’s conduct and the natural consequences that might be


                                               4
expected from that conduct, a showing or inference [of] the intent to commit that conduct

exists.’” Id. (quoting Metzler, 540 N.E.2d at 609.)

       As this Court has previously observed, “‘[t]here must be a potential benefit to the

maker or potential injury to the defrauded party.’” Diallo v. State, 928 N.E.2d 250, 253 (Ind.

Ct. App. 2010) (quoting Jacobs v. State, 640 N.E.2d 61, 65 (Ind. Ct. App. 1994)).

Interpreting the requirement of intent to defraud, in Eifler v. State, 570 N.E.2d 70 (Ind. Ct.

App. 1991), we looked to our supreme court’s interpretation of the theft statute and observed,

“‘[w]hen the natural and usual consequences of the conduct charged and proved are not such

as would effect the wrong which the statute seeks to prevent, the intent to effect that wrong is

not inferable.’” Id. at 77 (quoting State v. McGraw, 480 N.E.2d 552, 554 (Ind. 1985)). Thus,

we held that even if an instrument is fraudulently made, there was insufficient evidence of

intent to defraud requisite for a conviction for forgery where the allegedly forged instrument

would not cause reliance resulting in the granting of a benefit for which the defendant was

not entitled (in Eifler, municipal sewer tap-in rates specified by a local ordinance). Id. at 77-

78.

       In support of her argument that she lacked the requisite intent for conviction for

Forgery, Battle directs our attention to a decision by another panel of this Court, Bocanegra

v. State, 969 N.E.2d 1026 (Ind. Ct. App. 2012), trans. denied. In Bocanegra, the defendant

was in the United States illegally and used another person’s identity to obtain employment.

Id. at 1027. Addressing the requirements for proving intent to defraud as required by the

Forgery statute at issue here, the Bocanegra Court held that intent to defraud requires intent


                                               5
to deceive resulting in reliance and a resultant injury. Id. at 1029-30. The Court went on to

conclude that the resultant injury need not be actual, but may instead be potential. Id. at 1030

(citing, inter alia, In re Sniadecki, 924 N.E.2d 109, 118 (Ind. 2010); Jacobs, 640 N.E.2d at

65).

       In the Bocanegra case, the potential injury arose from Bocanegra’s immigration status

subjecting his employer to potential penalties associated with “hiring a person who was not

legally permitted to work.” Id. at 1029. Here, Battle contends that her circumstances fall

outside the scope of even the potential injury this Court concluded in Bocanegra was required

to convict a defendant of Forgery. Specifically, Battle contends that there was no evidence

that she had any intent other than to obtain employment, and that her submission of the

falsified documents to the IDOI posed no potential injury.

       We disagree. Here, Battle submitted falsified court documents in order to obtain

employment in a position with the IDOI. As early as her December 22, 2011 job interview,

Battle was aware that a background check could be conducted by the IDOI or another State

agency on IDOI’s behalf, and offered to provide documentation that would establish the

erroneous nature of the criminal record results of a background check. That is, Battle

submitted the fictitious motions to dismiss in order to cause the State to rely upon those

documents, and not the results of the background check, in making a hiring decision. Among

the natural and probable results of this would be the hiring of Battle into a position for which

she was not qualified—that is, the fraudulent motions would cause Battle to accrue a benefit

to which she was not entitled. See Eifler, 570 N.E.2d at 77.


                                               6
       Moreover, if Battle were hired on the basis of falsified records, among the natural

consequences of Battle’s uttering of the forged motions was that those records could remain

in the State’s personnel systems and form the basis for retention and promotion decisions.

Looking to the rulings of our sister states with respect to the intent to defraud element of the

offense of forgery, we think this result sufficient to support the trial court’s guilty finding in

Battle’s case. See, e.g., Arizona v. Thompson, 981 P.2d 595, 598 (Ariz. Ct. App. 1999)

(finding sufficient evidence to sustain a conviction for forgery and holding that where the

defendant’s forging of vehicle registrations “intentionally undermined the authenticity and

accuracy” of motor vehicle records, the element of intent was met even without evidence of

pecuniary harm).

       Thus, we agree with the State that there was sufficient evidence upon which the State

could obtain a conviction against Battles for Forgery, as charged.

       This does not end our analysis, however. For while we conclude there was sufficient

evidence to sustain Battle’s convictions, we are also required to raise sua sponte the question

of double jeopardy “because a double jeopardy violation, if shown, implicates fundamental

rights.” Smith v. State, 881 N.E.2d 1040, 1047 (Ind. Ct. App. 2008).

       The double jeopardy clause of the Indiana Constitution provides that “[n]o person

shall be put in jeopardy twice for the same offense.” Ind. Const. art. I, § 14. In Richardson

v. State, the Indiana Supreme Court held that “two or more offenses are the ‘same offense’

… if, with respect to either the statutory elements of the challenged crimes or the actual

evidence used to convict, the essential elements of one challenged offense also establish the


                                                7
essential elements of another challenged offense.” 717 N.E.2d 32, 49 (Ind. 1999) (emphasis

in original). In prior cases, both this Court and the Indiana Supreme Court have found

double jeopardy violations “where there had been an ‘imposition of two sentences for the

same injurious consequences sustained by the same victim during a single confrontation

violated both Federal and State double jeopardy prohibitions.’” Kocielko v. State, 938

N.E.2d 243, 251 (Ind. Ct. App. 2010) (quoting Bowling v. State, 560 N.E.2d 658, 659 (Ind.

1990)), trans. denied.

       Here, Battle was convicted of three counts of forgery, each naming a different

document, but all sharing the common intent to defraud the IDOI in order to obtain a single

benefit—a job. The three offenses thus share a single victim—the Indiana Department of

Insurance—and a single fraudulent intent. The offenses occurred at the same time, in a

single transaction, when Battle submitted the three falsified motions to dismiss in order to

deceive the IDOI. That is, submission of the three documents for a single purpose at a single

time amounted to one act of forgery, and thus it is a violation of double jeopardy principles

for Battle to be convicted of three separate offenses of forgery.

       We therefore remand with instructions that the trial court vacate two of the three

counts of forgery. We affirm the trial court’s judgment in all other respects.

       Affirmed in part, reversed in part, and remanded.

NAJAM, J., and BARNES, J., concur.




                                              8